Case 5:20-cv-00662 Document1 Filed 06/02/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

WILLIAM BARLOW.
Plaintiff,

v. Civil Action No. ZO> B62
RUST GAME PLACE, LLC. DBA RUST
MEAT MARKET AND GAME
PROCESSING AND RANDY RUST,

COR SOR SOR LOR On COR Gn Con on 69

Defendants.

 

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

 

For his Original Complaint against Defendants Rust Game Place, LLC and Randy Rust,

Plaintiff William Barlow shows the following:
Introduction

l. This is an action for unpaid overtime compensation under the Fair Labor Standards
Act (FLSA). Plaintiff William Barlow is a current employee of Defendant Rust Game Place, LLC.
Plaintiff worked in excess of 40 hours in many workweeks over the last three years, Plaintiff is
owed overtime compensation as well as attendant liquidated damages and attorney fees.

Parties

2. Plaintiff William Barlow is an individual residing in 738 Summerwood, New
Braunfels, Texas 78130. He may be served with papers through the undersigned counsel.

a. Defendant Rust Game Place, LLC is a limited liability company organized under
the laws of the State of Texas. According to the Texas Secretary of State, Defendant’s principal

place of business is located at 157 Country Grace South, New Braunfels, Texas 78130. It may be
Case 5:20-cv-00662 Document1 Filed 06/02/20 Page 2 of 4

served with process through its Registered Agent, Kay Rust at 157 Country Grace South, New
Braunfels, Texas 78130.

4, Defendant Randy Rust is an individual, and is an owner and member of Defendant
Rust Game Place, LLC. He may be served with process at 157 Country Grace South, New
Braunfels, Texas 78130.

5. Defendant Randy Rust is responsible for the overall management of Defendant Rust
Game Place, LLC. Defendant Randy Rust has authority to hire, fire, and discipline, and in fact, is
the person directly responsible for the overtime violations alleged in this lawsuit. As such
Defendant Randy Rust is directly jointly and severally liable with Defendant Rust Game Place,
LLC for all violations of the FLSA complained of in this lawsuit.

Jurisdiction and Venue

6. The Court possesses personal jurisdiction over Defendant Rust Game Place LLC
because Defendant is licensed to do business in Texas and because the Defendants regularly
conducts business in Texas. The Court possesses personal jurisdiction over Defendant Randy
Rust because Mr. Rust lives and works in Texas and is a citizen of the State of Texas. The Court
possesses subject matter jurisdiction over this case because Plaintiff sues under a federal statute,
the Fair Labor Standards Act. Venue is proper in the Western District of Texas because the events
giving rise to Plaintiff's claims occurred in the Western District. In this regard, at all times relevant
to this lawsuit, Plaintiff worked for Defendants within the Western District.

Statement of Facts
7. Defendant operates a meat market and game processing business in the New

Braunfels, Texas. Plaintiff is, and has been employed by Defendants, as a butcher for almost three
Case 5:20-cv-00662 Document1 Filed 06/02/20 Page 3 of 4

years. At all times relevant to this lawsuit, Plaintiff has been a non-exempt, non-management
employee paid on an hourly basis.

8. In many work weeks over the course of his employment, Plaintiff has worked in
excess of 40 hours. This is documented in Plaintiff's pay stubs. However, Defendants have failed
to pay Plaintiff an overtime premium for his overtime hours and has instead paid him for the
overtime hours at his straight time rate.

Causes of Action: Violations of the Overtime Provisions of the FLSA

9. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 9 supra.

10. At all times relevant to this lawsuit, Defendant Rust Game Place LLC has been an
employer within the meaning of the Fair Labor Standards Act, has engaged in interstate commerce,
and has had gross annual sales in excess of $500,000.00. Likewise, under controlling case law,
Defendant Randy Rust is an employer because owns and operates Defendant Rust Game Center
LLC, because he has the ability to hire, fire, and discipline employees, and because he is directly
responsible for the overtime violations alleged in this lawsuit.

11. Atall times relevant to this lawsuit, Plaintiff has been an employee of Defendants.
Plaintiff has likewise directly engaged in interstate commerce while performing his work on behalf
of Defendants.

12. _ Plaintiff has not been paid an overtime premium in workweeks when he has worked
in excess of 40 hours. Plaintiff further contends that he has worked in excess of forty hours in
many workweeks over the last three years, and that he is owed the FLSA-mandated overtime
premium for all hours worked over 40 in any workweek. Plaintiff also contends that he is owed
an equal amount in liquidated damages because Defendants cannot establish a “good faith” defense

under 29 U.S.C Section 260. Finally, Plaintiff contends that he is entitled to invoke the FLSA’s
Case 5:20-cv-00662 Document1 Filed 06/02/20 Page 4 of 4

three-year statute of limitations because Defendants’ violations of the FLSA with respect to

Plaintiff were willful.

13. Plaintiffs consent to participate in this FLSA lawsuit is attached hereto.
Jury Trial
14.‘ Plaintiff demands a trial by jury.
Conclusion and Prayer

11. Plaintiff prays that, upon final judgment, he be awarded the following from

Defendants, jointly and severally:

a. Unpaid overtime compensation;
b. Liquidated damages;

c. Attorney fees;

d. Costs of court; and

e. All other relief to which Plaintiff is entitled.

Respectfully submitted,

/S/ MICHAEL V. GALO, JR.
Michael V. Galo, Jr.

State Bar No. 00790734
GALO Law FIRM, P.C.
4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898
mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
WILLIAM BARLOW
